Pursuant to a previous order made, the Court heard oral arguments on part of counsel for the parties. The entire record has been carefully studied and re-examined in the light of the arguments made, coupled with the several contentions *Page 95 
as expressed in the brief for appellant this day filed on re-argument. It is our conclusion that a fair and lawful trial of the appellant was had in the lower court and the record is reasonably free from error, and accordingly our previous opinion and order are hereby adopted on rehearing and in all respects adhered to.
It is so ordered.
CHAPMAN, C. J., TERRELL, THOMAS and SEBRING, JJ., concur.
BROWN, BUFORD and ADAMS, JJ., dissent.